                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OMAR KHATTIM ALI, #462773,

             Plaintiff,                             Case No. 19-cv-13613
                                                    Hon. Matthew F. Leitman
v.

JUDGE BRENNAN,

          Defendant.
__________________________________________________________________/

     ORDER (1) SUMMARILY DISMISSING COMPLAINT (ECF NO. 1)
         AND (2) CERTIFYING THAT AN APPEAL CANNOT
                   BE TAKEN IN GOOD FAITH

                                          I

      Plaintiff Omar Khattim Ali is a state prisoner currently confined at the

Chippewa Correctional Facility in Kincheloe, Michigan. On December 9, 2019, Ali,

proceeding pro se, filed this civil-rights action pursuant to 42 U.S.C. § 1983 against

(former) Livingston County District Court Judge Theresa Brennan. (See Compl.,

ECF No. 1.) Ali seeks monetary damages and injunctive relief. (See id.)

                                         II

      On December 16, 2019, the Court granted Ali’s application to proceed in

forma puaperis in this action. (See Order, ECF No. 4.) Under the Prison Litigation

Reform Act of 1996, the Court is required to sua sponte dismiss an in forma pauperis

complaint before service on a defendant if it determines that the action is frivolous

                                          1
or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a

complaint seeking redress against government entities, officers, and employees that

it finds to be frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law

or in fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      A court should construe a pro se civil rights complaint liberally. See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972).        Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain statement of the

claim showing that the pleader is entitled to relief,” as well as “a demand for the

relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). While this

notice pleading standard does not require “detailed” factual allegations, it does

require more than the bare assertion of legal principles or conclusions. Twombly, 550

U.S. at 555. Rule 8 “demands more than an unadorned, the defendant-unlawfully-

harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a



                                          2
cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). This standard applies fully

to complaints filed by pro se filers. See, e.g., Hill v. Lappin, 630 F.3d 468, 470–471

(6th Cir. 2010) (holding that the dismissal standard of Iqbal applies to a Court’s

review of a complaint under § 1915(e)(2)(B) for failure to state a claim).

      To state a civil-rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. See Flagg Bros. v. Brooks, 436 U.S. 149,

155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, a plaintiff must allege that the deprivation of rights was intentional,

not merely negligent. See Davidson v. Cannon, 474 U.S. 344, 348 (1986).

                                          III

      Ali names Judge Brennan as the sole Defendant in this action.                Ali’s

Complaint, however, in unclear as to the specific allegations of unconstitutional

conduct by Judge Brennan. Simply put, Ali’s Complaint does not satisfy the

pleading requirements of Rule 8(a) discussed above. Rather, his Complaint is

rambling, full of legalese, lacks specificity as to potentially discernible factual

allegations, and is difficult to follow. Ali fails to plead a clear and concise statement



                                           3
of factual allegations of unconstitutional conduct against Judge Brennan (or any

others referenced in his pleadings). Ali’s Complaint is therefore subject to dismissal

under Rule 8 and Iqbal.

      Moreover, to the extent that Ali attempts to allege a violation of his Eighth

Amendment rights – though Ali’s Complaint is far from clear, he appears to allege

that his received inadequate medical care, was deprived of the use of a bath and

shower, was deprived for some period of time from using the bathroom, was required

to wear the same underwear for weeks at a time, and was put in four-point restraints

– he fails to allege facts which could tend to establish that Judge Brennan (the only

named Defendant) has any connection to those actions. It is well-settled that a civil-

rights plaintiff must allege the personal involvement of a defendant to state a claim

under § 1983 and that liability cannot be based upon a theory of respondeat superior

or vicarious liability. See Monell v. Department of Social Svs., 436 U.S. 658, 691-

92 (1978). Furthermore, while Ali lists other people, facilities, and prison positions

in his Complaint, he does not name any of these individuals or entities as Defendants,

nor does he link them to specific factual allegations concerning his conditions of

confinement or otherwise state potential claims against them.              Conclusory

allegations are insufficient to state a civil-rights claim under § 1983. See Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 555-57. Thus, Ali fails to state a claim upon

which relief may be granted.



                                          4
                                         IV

      For all of the reasons stated above, the Court concludes that Ali fails to state

a claim upon which relief may be granted under 42 U.S.C. § 1983. Accordingly, the

Court DISMISSES WITH PREJUDICE Ali’s civil-rights Complaint pursuant to

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

      Finally, the Court certifies that an appeal from this decision cannot be taken

in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438,

445 (1962).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: December 20, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 20, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          5
